Birdsong, Judge,
dissenting.
Admittedly being influenced to some degree by the experience of having been a juvenile judge for eighteen years, but more importantly by the fact that these proceedings deal with persons of immaturity whose youth society protects by an enlightened and expansively protective cloak, it is my opinion that for the best interest of the child involved and for society in general, a wide latitude should be exercised by a judge at a juvenile hearing. All facts which are pertinent to the well being of the child and society should be allowed and considered. It is my firm conviction that the juvenile court should not only be a court of punishment, but also a court of help for young people in trouble.
I therefore conclude that the case should be remanded and all which could aid the court in the adjucation phase, as set forth in Chief Judge Deen’s dissenting opinion, should be heard and only then a decision of adjudication rendered.
I am authorized to state that Chief Judge Deen and Judge Shulman join in this dissent.